



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dayes, 2013
    ONCA 614

DATE: 20131011

DOCKET: C54839

Laskin, LaForme and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Myles Dayes

Appellant

Geneviève McInnes, for the appellant

Kimberley Crosbie, for the respondent

Heard: May 3, 2013

On appeal from the conviction
    entered on March 3, 2011, and from the sentence imposed on June 20, 2011, by
    Justice Dale Parayeski of the Superior Court of Justice, sitting with a jury.

H.S. LaForme
    J.A.:

A.

Introduction

[1]

After a trial by judge and jury, the appellant was convicted of
    nine of the eleven offences for which he was charged arising out of an armed
    robbery.
[1]
Convictions were entered and he was sentenced to a global term of imprisonment
    of six years. The appellant did not testify at his trial nor did he call any evidence.
    The Crowns witnesses included two people who the Crown alleged were involved
    in planning and executing the robbery with the appellant.

[2]

The appellant raises several issues including the consequences of
    two events that occurred during his trial.

[3]

First, the trial judge permitted the Crown to cross-examine its
    two witnesses who were involved in the robbery.  This cross-examination was allowed
    on the basis that the witnesses testimony was inconsistent with their
    testimony in previous court proceedings. Second, the trial judge conducted a
    brief discussion in his chambers with counsel in the absence of the appellant. The
    appellant submits that these two events rendered his trial unfair.

[4]

The appellant also contends that the trial judge erred in his
    charge to the jury by failing to instruct the jury on the principles in
R.
    v. W.(D.)
, [1991] 1 S.C.R. 742,
and in failing to relate those principles to all potential exculpatory evidence
    raised in the Crowns case.

[5]

Finally, the appellant challenges the fitness of the sentence
    imposed.

[6]

For the reasons that follow, I would dismiss the appeal from
    conviction.   Although I would grant the appellant leave to appeal his
    sentence, I also would dismiss the sentence appeal.

B.

Crowns evidence at trial

[7]

On October 26, 2006, the appellant drove three of his friends from
    Toronto to Cambridge, Ontario in his minivan.

[8]

A witness called by the Crown, Mike Beacham, testified in chief
    that at around 10 p.m., he saw four men, dressed in dark clothing and wearing
    bandanas, standing near the parking lot of his former high school in
    Cambridge.  Beacham next noticed that in the parking lot there were two cars
    that belonged to his friends.  He drove up to one of the cars and talked with
    its four occupants.

[9]

Suddenly, an armed group of masked men dressed in dark clothing
    ran up to their vehicles and yelled at the occupants not to move. According to
    Beacham, someone tried to open the door of his car. Beacham quickly backed away
    and waited at the exit of the parking lot. In cross-examination, Beacham agreed
    that there might have been only three assailants rather than four.

[10]

Two of the four occupants of the other car also testified. They
    said that one of the assailants pointed a shotgun through the drivers side
    window and demanded all of their belongings. Another assailant stood at the
    passengers door with what appeared to be a knife. The four occupants handed
    over their belongings. The robbers quickly ran off to a minivan. These two
    complainants put the number of robbers at either three or four.

[11]

Beacham pursued the minivan in his car as it drove onto Highway
    401.  Beachams passenger called 911 and kept the 911 operator informed of the
    minivans location.  Beacham clocked the speed he had to drive on the 401 to
    keep up with the minivan at about 160 to 170 km/h.

[12]

The police caught up with the minivan in a Tim Hortons parking
    lot and staged a high-risk takedown of the driver  the appellant  and the
    three passengers.  A sawed-off shotgun was found sticking out from the back
    seat of the minivan and a knife was found in the glove compartment.

[13]

A surveillance camera at the schools parking lot recorded the robbery
    and was introduced at trial.

[14]

One of the four occupants of the minivan, T.M., pleaded guilty to
    robbery while another, S.R., was convicted of robbery after a trial.  They
were both
    sentenced as young offenders.
A third member of the group, Selwyn Coy, also
    pleaded guilty to robbery.

[15]

T.M. testified at S.R.s trial and implicated both S.R. and the
    appellant in the planning and execution of the robbery.  At the appellants
    trial, however, T.M. changed his testimony and indicated that the appellant had
    nothing to do with the robbery. At the preliminary inquiry, S.R. testified that
    the appellant was at the scene of the robbery. At the appellants trial, however,
    S.R. changed his evidence and testified that only he, Coy and T.M. approached
    the complainants vehicles and that he did not recall the appellants having
    approached their vehicles.

C.

Defence case at trial

[16]

As noted, the appellant did not testify and called no witnesses.

[17]

The defence theory at trial was that the appellant neither knew
    about nor participated in the robbery and that he did not know about a shotgun
    that one of his friends brought into his minivan. He was not acting as a
    getaway driver after the robbery.  Rather, he was only doing a favour for his
    friends in agreeing to drive them to Cambridge so that S.R. could get a laptop
    from his mothers home there.

D.

Analysis


I.

CONVICTION APPEAL

(1)

Did the trial judge allow an improper scope of cross-examination of the
    main Crown witness?

(a)

The
    Crowns cross-examination of T.M. under s. 9 of the
Canada Evidence Act

[18]

At S.R.s trial, T.M. implicated the appellant as an active
    participant in the robbery.  The Crown expected that T.M. would give the same
    evidence at the appellants trial.  However, contrary to this expectation, T.M.
    testified that the appellant took no part in the planning or execution of the
    robbery and he further claimed the appellant did not know the robbery had taken
    place.

[19]

In the absence of the jury, Crown counsel applied under s. 9(2)
    of the
Canada Evidence Act
, R.S.C. 1985, c. C-5 (the 
CEA
)
    to examine T.M. on eleven material discrepancies between his trial testimony
    and his prior testimony at S.R.s trial.

[20]

Section 9 of the
CEA
reads as follows:

9.(1) A party producing a witness shall not be
    allowed to impeach his credit by general evidence of bad character, but if the
    witness, in the opinion of the court, proves adverse, the party may contradict
    him by other evidence, or, by leave of the court, may prove that the witness
    made at other times a statement inconsistent with his present testimony, but
    before the last mentioned proof can be given the circumstances of the supposed
    statement, sufficient to designate the particular occasion, shall be mentioned
    to the witness, and he shall be asked whether or not he did make the statement.

(2) Where the party producing a witness alleges that
    the witness made at other times a statement in writing, reduced to writing, or
    recorded on audio tape or video tape or otherwise, inconsistent with the
    witness present testimony, the court may, without proof that the witness is
    adverse, grant leave to that party to cross-examine the witness as to the
    statement and the court may consider the cross-examination in determining
    whether in the opinion of the court the witness is adverse.

[21]

In accordance with the procedure for considering an application
    under s. 9(2) set forth in
R. v. Milgaard
(1971), 2 C.C.C. (2d) 206
    (Sask. C.A.), at pp. 221-22, leave to appeal to S.C.C. refused [1971] S.C.R. x,
    the trial judge considered the alleged inconsistencies in T.M.s evidence and
    ruled that T.M.s evidence was inconsistent in each respect. Defence counsel
    conceded proof of the prior statement and was afforded the opportunity to
    cross-examine T.M. about the circumstances of his testimony at S.R.s trial.
    The trial judge subsequently ruled that the Crown should be permitted to
    cross-examine T.M. under s. 9(2) of the
CEA.

[22]

After the jury was recalled, Crown counsel cross-examined T.M.
    about the inconsistencies in his evidence at this trial and at S.R.s trial,
    including the possible reasons for the change in his evidence. For example, at
    the appellants trial, T.M. originally testified in chief that he did not bring
    anything into the appellants minivan when the appellant first picked him up on
    the night in question.  Later in his examination in chief, T.M. claimed that he
    was the one who brought the gun into the minivan. In contrast, at S.R.s trial,
    T.M. had testified that the gun was already in the minivan when the appellant
    picked him up and he also had testified that he did not know where the gun had
    come from.

[23]

Crown counsel put it to T.M. that he was throwing [himself]
    under the bus for the appellant in testifying that he had brought the gun, and
    that it was important for [him] not to be seen as a rat. At another point,
    Crown counsel asked T.M. whether he was afraid of anyone and was changing his
    evidence for that reason.

[24]

During the Crowns cross-examination under s. 9(2), T.M. at one
    point said it was not important to him to tell Crown counsel the truth. He also
    said he was wasting his time by testifying at the appellants trial.

[25]

After asking for the jury to be excused, Crown counsel sought a
    ruling that T.M. was hostile. Following submissions on a
voir dire
,
    the trial judge refused to make such a ruling. However, he allowed the Crowns
    subsequent motion to declare T.M. an adverse witness. The trial judge then
    granted leave to the Crown to cross-examine T.M. under s. 9(1) of the
CEA
in the presence of the jury.

[26]

Crown counsel proceeded to further question T.M. about the
    inconsistencies between his testimony at the present trial and at S.R.s trial.
    Crown counsel put it to him that his memory would have been better at the
    previous trial, which occurred less than two years after the robbery. In this
    continued cross-examination, T.M. was not asked to explain any motive he may
    have had for changing his evidence.

[27]

Following this continued cross-examination, the Crown brought a
    successful
K.G.B.
application
[2]
to have T.M.s testimony from S.R.s trial introduced for the truth of its
    contents. The appellant takes no issue with the trial judges
K.G.B.
ruling.

(b)

The Crowns cross-examination of T.M. was not improper

[28]

The appellant submits that the Crowns cross-examination under s.
    9(2) of the
CEA
exceeded the limits prescribed by s. 9 and amounted to
    an improper, broader attack on T.M.s credibility. Citing
R. v. Figliola
,
    2011 ONCA 457, 105 O.R. (3d) 641, at paras. 49-51, he contends that the scope
    of the leave to cross-examine under s. 9 of the
CEA
is restricted to
    the prior inconsistent statements and the circumstances surrounding them.  It
    is not cross-examination at large. This restriction, he says, is because the
    right at common law to cross-examine ones own witness at large arises only if
    in the judges opinion the witness is hostile.  Since the trial judge denied
    the Crowns application to declare T.M. hostile, Crown counsel was not at
    liberty to cross-examine T.M. at large and he ought not to have put questions
    to the witness concerning his motive for changing his evidence.

[29]

I would reject the appellants submission because, in my view, it
    was open to the Crown to cross-examine T.M. under s. 9(2) of the
CEA
about why his testimony at the trial was inconsistent with his testimony at
    S.R.s trial. Such questioning relates to the inconsistent statement and is therefore
    within the scope of cross-examination permitted by the provision.

[30]

One of the purposes of cross-examination under s. 9(2) is to
    permit the court to make an adversity ruling.  Factors that are relevant to an
    adversity finding include possible grounds for bias and collusion between the
    witness and the opposing party to fashion testimony: see the Hon. Mr. Justice
    S. Casey Hill, David M. Tanovich and Louis P. Strezos,
McWilliams Canadian
    Criminal Evidence
,
loose-leaf,
    5
th
ed., (Toronto: Canada Law Book, 2013), at para. 21:20.30.60.30.

[31]

Crown counsels questions attempting to elicit the reason why T.M.
    had changed his evidence  in particular, whether he did so to protect the
    appellant were relevant to the inconsistencies in his prior testimony and did
    not exceed the acceptable scope of cross-examination under s. 9(2) of the
CEA
:
    see
R. v. F.J.U.
(1994), 90 C.C.C. (3d) 541, (Ont. C.A.), at p. 551, affd
    [1995] 3 S.C.R. 764;
R. v. S.(S.W.)
, 2005 CanLII 43072, (Ont. S.C.), at
    paras. 1-2;
R. v. Mohammad
, 2007 CanLII 54965, (Ont. S.C.), at paras.
    14-16; and the Hon. David M. Paciocco, Confronting Disappointing, Hostile and
    Adverse Witnesses in Criminal Cases (2012) 59 C.L.Q. 301, at p. 331.

[32]

The appellant goes on to cite
R. v. Soobrian
(1994), 21
    O.R. (3d) 603 (C.A.) for the proposition that it is impermissible for the Crown
    to call a witness where the witness does not in any way advance the Crowns
    case and where the cross-examination merely tends to show that the witness is
    not credible.  In
Soobrian
, this court concluded that it was incumbent
    on the trial judge to provide a limiting instruction to the jury to the effect
    that, in the absence of any collusion between the witness and the accused, if
    the jury were to find the witness not to be credible, they cannot use that
    finding to draw an inference adverse to the defence.

[33]

I
n
Figliola
, this court
held, at paras. 61-62, that
    a
Soobrian
limiting instruction is required where the effect of the
    Crowns cross-examination of a witness under s. 9(1) is to shred the
    credibility of the Crowns own witness and to create a factual matrix where
    the jury could conclude that the witness was not only a liar, but was a
    witness lying for the very purpose of covering up for the appellants wrongful
    deeds and that the appellants were therefore liars themselves, and guilty too.

[34]

According to the appellant, in the present case, Crown counsel
    urged T.M. to admit that he was lying at the trial to cover up for the
    appellant, with the implication being that the appellant was therefore guilty.
    The appellant contends that the trial judge erred in not providing a limiting
    instruction as described in
Soobrian
and
Figliola
.

[35]

I do not agree that the cross-examination of the appellant
    strayed into impermissible
Soobrian
territory as described by this
    court in
Figliola
. Thus, I do not accept that the trial judge was
    required to provide the limiting instruction described in
Soobrian
and
Figliola
.

[36]

Clearly, this was not a situation like
Soobrian
where

the Crown called a witness for the tactical reason of demonstrating that
    the witnesss testimony was false and to use that evidence to suggest that the
    defence position was fabricated. The Crown did not call T.M. with the plan of
    impeaching him or suggesting that he and the appellant had colluded to cover up
    the appellants involvement in the robbery. Rather, based on T.M.s testimony
    at the trial of S.R., the Crown expected that T.M. would give evidence
    implicating the appellant in the robbery.  When T.M. testified in a way that
    absolved the appellant of knowledge or involvement in the robbery, the Crown
    quite properly applied under s. 9(2) of the
CEA
to cross-examine T.M.
    on his prior statement at the trial of S.R.

[37]

In
Figliola
, Crown counsel put to its own witness a
    series of questions aimed at supporting the Crowns theory that this witness
    was fabricating an alibi for the accused.  As this court put it, at para. 48, the
    Crown cross-examined its own witness forcefully in a wide-ranging fashion for
    the purposes of shredding the witnesss credibility.

[38]

In contrast, Crown counsels cross-examination of T.M. was not aimed
    at extracting testimony in an effort to destroy his credibility and lead the
    jury to conclude that because he was not telling the truth, the appellant was
    therefore guilty.  Rather, T.M. freely gave testimony that conflicted in a host
    of material respects from his prior sworn evidence at S.R.s trial. The vast
    majority of the Crowns questions explored these inconsistencies. Crown counsels
    few questions concerning why T.M. had changed his evidence so dramatically were
    within the permissible scope of questioning under s. 9(2) of the
CEA
.

[39]

Moreover, it is important to
    recognize that
T.M.s testimony from S.R.s trial was admitted for
    the truth of its contents, unlike the witnesss prior inconsistent statement in
Figliola
. Accordingly, in the present case, the jury was at liberty to
    use T.M.s prior evidence for its truth, as well as for purposes of assessing
    his credibility.  The limiting instruction described in
Soobrian
and
Figliola
is not suited to a situation where it is open to the jury to accept the
    witnesss prior inconsistent statement inculpating the accused for the truth of
    its contents and not merely for purposes of assessing the witnesss
    credibility.

[40]

Finally, I note that in the second pre-charge conference, defence
    counsel specifically asked that no strong warning be given about T.M.s credibility. 
    He explained that such a warning would do a disservice to the appellant, given
    his own reliance on T.M.s trial testimony.  After the charge was delivered,
    defence counsel did not object or otherwise indicate that he had reconsidered
    this position.

[41]

I would therefore dismiss this ground of appeal.

(2)

Did the trial judge fail to instruct the jury on the
W.(D.)
principles?

[42]

The appellant submits that the trial judge erred by failing to
    give a
W.(D.)
instruction to the jury in view of the testimony of T.M.
    and S.R.  Specifically, he contends that the trial judge should have related
    the burden of proof to the exculpatory trial testimony of these two witnesses
    by making it clear that the testimony, if believed by the jury, would have
    provided a complete defence to the charges; and that even if the jury did not
    believe the exculpatory portions of their evidence, the jury still had to
    consider whether T.M. and S.R.s trial evidence was capable of raising a
    reasonable doubt as to the appellants guilt.

[43]

The trial judge gave the jury the standard instructions on the
    burden of proof and the presumption of innocence.  The jury was further told
    that they could accept all, part or none of a witnesss evidence.  Also, in the
    pre-charge conference, the trial judge specifically suggested that he not
    include the standard
W.(D.)
instruction because we just dont need to
    confuse them with that.  Defence counsel did not complain either at the
    pre-charge conference or at the conclusion of the final charge to the jury. 
    The appellant acknowledges all of this.

[44]

To define this issue more clearly, recall that at S.R.s trial, T.M.
    testified that both S.R. and the appellant were involved in the planning and the
    execution of the robbery.  At the appellants trial, however, T.M. testified to
    the effect that the appellant did not know that his three passengers planned to
    commit a robbery, that the appellant did not see them commit the robbery, and
    that the appellant did not know they had committed the robbery.

[45]

When S.R. testified at the appellants preliminary inquiry, his
    evidence was that the appellant was at the scene of the robbery in the parking
    lot. At the trial, he changed his evidence and said that the appellant was not
    involved in the planning of the robbery and that he did not remember his being
    at the scene of the robbery when it was committed.

[46]

In closing, defence counsel urged the jury to accept the
    exculpatory testimony of S.R. and T.M. at the appellants trial and to
    disregard the inculpatory portions of T.M.s testimony at S.R.s trial and
    S.R.s testimony at the appellants preliminary inquiry.

[47]

Crown counsel did not ask the jury to completely reject T.M.s
    trial testimony, but rather asked them to consider his testimony when it was
    supported by other individuals. The Crown asked the jury to consider the
    evidence that S.R. gave at the preliminary inquiry when assessing the
    credibility of his trial testimony.

(a)

The principles behind
W.(D.)

[48]

The Supreme Court of Canadas majority decision in
W.(D.)
is the seminal authority on the application of the burden of proof in criminal
    trials in which credibility is important.  At p. 758, Cory J. set out the
    following three-part jury instruction that applies in a case in which the
    accused has testified:

First, if you believe the evidence of the accused, obviously
    you must acquit.

Second, if you do not believe the testimony of the accused but
    you are left in reasonable doubt by it, you must acquit.

Third, even if you are not left in doubt by the evidence of the
    accused, you must ask yourself whether, on the basis of the evidence which you
    do accept, you are convinced beyond a reasonable doubt by that evidence of the
    guilt of the accused.

[49]

Cory J. also noted, however, that the failure to use this
    language is not fatal, so long as the charge, when read as a whole, makes it
    clear that the jury could not have been under any misapprehension as to the
    correct burden and standard of proof to apply:
W.(D.)
, at p. 758. Cory
    J. elaborated on this point in
R. v. S
.
(W.D.)
, [1994] 3
    S.C.R. 521, at p. 533:

Obviously, it is not necessary to recite this formula word for
    word as some magic incantation.  However, it is important that the essence of
    these instructions be given.  It is erroneous to direct a jury that they must
    accept the Crown's evidence or that of the defence.  To put forward such an
    either/or approach excludes the very real and legitimate possibility that the
    jury may not be able to select one version in preference to the other and yet
    on the whole of the evidence be left with a reasonable doubt.  The effect of
    putting such a position to the jury is to shift a burden to the accused of
    demonstrating his or her innocence, since a jury might believe that the accused
    could not be acquitted unless the defence evidence was believed.

[50]

In
S.(W.D.)
, the trial judge, in a recharge responding
    to a jury question, suggested that the jury had to choose between two competing
    versions of events: that of the complainant or that of the accused. Cory J. concluded
    that the jury would have understood that they had to decide which story was
    stronger and act on that one. This instruction improperly shifted the burden of
    proof to the appellant by telling the jury that it could only acquit if the
    accuseds story is believed rather than the complainants story.  The fact that
    the trial judge in
S.(W.D.)
told the jury several times in the
    recharge that it had to base its verdict on the whole of the evidence did not
    correct the error.  The conviction was set aside and a new trial was directed.

[51]

This court recently explained that the principles underlying
W.(D.)
are not limited to circumstances in which the accused testifies, but also extend
    to circumstances where there is other defence evidence called contradicting
    the Crowns case and/or conflicting evidence favourable to the defence in the
    Crowns case  and the jury must make credibility findings in that context:
R.
    v. B.D.
, 2011 ONCA 51, 266 C.C.C. (3d) 197, at para. 105.

[52]

The appellant points specifically to the following passage from
    Blair J.A.s reasons in
B.D.
, at para. 114:

What I take from a review of all of these authorities is that
    the principles underlying
W.(D.)
are not confined merely to cases
    where an accused testifies and his or her evidence conflicts with that of Crown
    witnesses.  They have a broader sweep.
Where, on a
    vital issue, there are credibility findings to be made between conflicting
    evidence called by the defence

or
    arising out of evidence favourable to the defence in the Crown's case, the
    trial judge must relate the concept of reasonable doubt to those credibility
    findings.  The trial judge must do so in a way that makes it clear to the
    jurors that it is not necessary for them to believe the defence evidence on
    that vital issue; rather, it is sufficient if  viewed in the context of all of
    the evidence  the conflicting evidence leaves them in a state of reasonable
    doubt as to the accuseds guilt:
Challice
[
R. v. Challice
(1979), 45 C.C.C. (2d) 546 (Ont. C.A.)].  In that event, they must acquit.

[53]

B.D.
was a case of alleged incest and forgery.  The
    Crown sought to prove that B.D.s co-accused, who was claiming to be her
    husband, Prince, was in fact her son, Wafi.  The principal frailty in the jury
    charge was that the trial judge presented the jurys task as establishing
    whether the co-accused was Wafi or Prince.  He did not explain to the jury that
    there was a third alternative: if the jury had a reasonable doubt whether the
    co-accused was Wafi or Prince, they were also required to acquit.  In other
    words, the trial judge did not instruct the jury that even if they did not
    accept the evidence favourable to the defence  in particular, the defence
    evidence of the appellants son, Olaseni  they had to consider whether that
    evidence raised a reasonable doubt in their minds as to the co-accuseds
    identity, and, if it did, that they were required to acquit: see
B.D.
,
    at para. 97.

(b)

Application to this
    case

[54]

In my view, the trial judge was not obliged to give a
W.(D.)
instruction and the appellants reliance on
B.D.
as authority for this
    submission is misplaced. This courts decision in
B.D
. establishes
    that a
W.(D.)
instruction may be required even if the accused has not
    testified. However, the passage from Blair J.A.s reasons relied on by the
    appellant does not establish that a
W.(D.)
instruction is required when
    the accused has not testified and the defence has not led any evidence.  More
    importantly, the underlying rationale identified in
B.D.
for requiring
    a
W.(D.)
instruction is not engaged on the facts of this case.

[55]

The underlying rationale for requiring a
W.(D.)
instruction in
B.D.
is that the jury had to make credibility findings
    on a vital issue that seemed to require an either/or choice between conflicting
    evidence, namely, whether the co-accused was the husband or the son of the
    accused. The jury in
B.D.
therefore needed to be told how the concept
    of reasonable doubt applied to the credibility findings on this vital issue. 
    In particular, the jury needed to know that they had the option of acquitting
    if the conflicting evidence, when viewed in the context of all of the evidence,
    left them in a state of reasonable doubt as to the accuseds guilt.

[56]

As I said, the underlying rationale for requiring a
W.(D.)
instruction does not exist here.  The jury was not explicitly or implicitly
    required to make an either/or choice between accepting or rejecting T.M.s and
    S.R.s trial testimony on a vital issue. The trial judge quite properly left it
    open to the jury to decide how much, if any, of these witnesses trial
    testimony they accepted or rejected.

[57]

The trial testimony of T.M. and S.R. dealt with a range of issues
    critical to the verdicts on the eleven counts facing the appellant, including
    whether the appellant was involved in the discussions in planning the robbery,
    whether he brought a gun into the car, whether he knew a gun was in the car,
    whether the appellant participated in the robbery, whether he knew about the
    robbery after it was committed, and whether he was acting as the getaway driver
    after the robbery.  The jury was not faced with an either/or choice of deciding
    whether they accepted all or none of the trial testimony of these witnesses on
    one or more vital issue(s).  Indeed, some aspects of these witnesses trial
    testimony, including both T.M.s and S.R.s evidence that the appellant was
    driving the minivan, supported the Crowns case against the appellant.

[58]

In my view, the trial judge in this case was correct in
    instructing the jury on how to assess a witnesss credibility where the witness
    has said one thing in the box, but has said something quite different on a
    previous occasion.  He properly left it for the jury to decide whether or how
    much of the two witnesses trial testimony the jury saw fit to believe or rely
    on in light of the inconsistent evidence they had given in prior proceedings.

[59]

With respect to T.M.s evidence in particular, which was admitted
    for its truth, the trial judge properly did not put to the jury an either/or
    choice between accepting and acting on either T.M.s inculpatory or his exculpatory
    version of events. Nor would the jury have assumed that they had to either
    accept or reject one or other version in its entirety.  Rather, the trial judge
    gave a standard
K.G.B
. instruction directing the jury to consider how
    much or how little of T.M.s present and past testimony they would believe and
    rely on. Presumably, the jury may have believed and acted on some of T.M.s
    evidence at S.R.s trial and some of his testimony at the appellants trial.

[60]

Finally, I note that the trial judge was not asked to give a
W.(D.)
instruction despite having encouraged counsel repeatedly to suggest anything they
    felt could be helpful in delivering a complete and accurate charge.

[61]

I would therefore not give effect to this ground of appeal.

(3)

Did a discussion held in the appellants absence breach s. 650(1) of the
Criminal Code
?

(a)

Nature of the discussion held in
    the judges chambers

[62]

Mid-way through T.M.s testimony, a discussion took place in
    chambers between the trial judge and both counsel in the appellants absence.  The
    entire discussion was on the record.

[63]

The majority of the discussion involved practical and procedural issues
    surrounding scheduling matters.  However, the discussion also included the
    trial judges opinion about the merits of the Crowns case and the possibility
    of a plea bargain.  The trial judge stated:

But I must tell you that I have formed, and bearing in mind of
    course that Im not the jury, but I have formed the opinion, based upon
    everything that Ive heard, that what [T.M.] has done [has] irreparably damaged
    the Crowns case with respect to what I call the robbery related charges.

I think that the Crown should consider withdrawing those
    charges and offering a plea arrangement with respect to the accessory after the
    fact and possibly the weapon in the vehicle without a licence charge and that,
    if the Crown were to do that, I think that its something that the defence
    should take very seriously.  Its just my observation and I give it to you for
    that purpose only.

[64]

Crown counsel raised a concern about a mistrial occurring when the
    accused is not present during an in chambers discussion.  Defence counsel
    responded that he would have a fulsome discussion with [the appellant].

(b)

Section 650 and the accuseds right to be present during the whole of his
    trial

[65]

Section 650(1) of the
Criminal Code
provides that an
    accused must be present in court during the whole of his  trial.  Courts
    have adopted an expansive view of what constitutes part of the trial, holding
    that an accused must be present for any part of the proceedings in which his or
    her vital interests are engaged:
R. v. Hertrich
(1982), 67 C.C.C.
    (2d) 510 (Ont. C.A.), at p. 539.  Section 650(1) is triggered when a decision
    bears on the substantive conduct of the trial:
Barrow v. The Queen
, [1987]
    2 S.C.R. 694, at pp. 708 and 730, citing
Hertrich
, at p. 529.

[66]

The appellant argues that the in-chambers discussion formed part
    of his trial and was neither preliminary nor merely procedural in nature.  He
    contends that even though the trial judge was sitting with a jury, the trial
    judge was the central figure in the trial and was in a position to make rulings
    on evidence and other issues.  The appellant says he had an utmost interest in
    hearing the trial judges opinion about the merits of the Crowns case and a
    possibility of a plea bargain.  He adds that, although the discussion was
    transcribed, its content was not repeated on the record in open court.

[67]

The appellant does not allege that the meeting resulted in
    specific prejudice to his case.  Nonetheless, he submits that the
proviso
in s. 686(1)(b)(iv) of the
Code
should not be applied because the
    discussion about the merits of the Crowns case in his absence caused prejudice
    to the administration of justice.  Section 686(1)(b)(iv) provides that the
    court of appeal may dismiss an appeal from conviction where, notwithstanding
    any procedural irregularity at trial, the trial court had jurisdiction over the
    class of offence of which the appellant was convicted and the court of appeal
    is of the opinion that the appellant suffered no prejudice thereby.

[68]

Prudence and good practice suggest that
    the default position in all criminal trials is that any conversation involving
    trial counsel and the judge ought to take place in the appellants presence, in
    open court, and on the record.  This should also apply to discussions held in a
    judges chambers, since the term trial in
s. 650(1)
can include in-chambers discussions:
R. v. Simon
,
    2010 ONCA 754, 104 O.R. (3d) 350, at para. 117, leave to appeal to S.C.C.
    refused, [2010] S.C.C.A. No. 459;
Hertrich
, at p. 539.

[69]

However, not every in-chambers discussion will constitute part of
    the trial.  As I noted earlier, whether something that happened during the
    course of a trial is part of the trial depends on whether or not it involved
    or affected the vital interests of the accused or whether any decision made
    bore on the substantive conduct of the trial:
Simon
, , at para. 116.

[70]

I accept that a discussion in chambers about the possible
    resolution of charges against an accused engages his vital interests where, as
    here, the trial judge expresses an opinion about the Crowns evidence. That
    being said, even accepting that the appellants rights under s. 650 of the
Code
were breached because he was excluded from this discussion, it is necessary to
    decide if the curative
proviso
is applicable. I note, however, that
    the need for this inquiry can be avoided so long as courts follow the prudent
    course of including the accused in all in-chambers conferences, regardless of
    the issues being discussed.

[71]

In
Simon
, at para. 123, Watt J.A. listed the following
    non-exhaustive, relevant factors to be considered when deciding whether to apply
    the curative
proviso
to a breach of s. 650 of the
Code
:

i.  the nature and extent of the
    exclusion, including whether it was inadvertent or deliberate;

ii.  the role or position of the defence
    counsel in initiating or concurring in the exclusion;

iii. whether any subjects discussed
    during the exclusion were repeated on the record or otherwise reported to the
    accused;

iv.  whether any discussions in the
    accuseds absence were preliminary in nature or involved decisions about
    procedural, evidentiary or substantive matters;

v. the effect, if any, of the discussions on
    the apparent fairness of trial proceedings; and

vi. the effect, if any, of the
    discussions on decisions about the conduct of the defence.

[72]

Having regard to these factors, in my view, the
proviso
should
    be applied for the following reasons.

[73]

First, it is obvious from the entirety of the discussion that
    the trial judges main concern related to the logistics and scheduling of the
    jury trial.

[74]

Second, when the issue of the appellants absence was raised by
    the Crown, defence counsel assured everyone that he would have a fulsome
    discussion with the appellant about what had transpired.

[75]

Third, although the discussion was not recounted in open court,
    it was referred to in the presence of the appellant and the trial judge gave
    defence counsel time to review with him what had been discussed.

[76]

Fourth, the entire discussion was on the record and was capable
    of being transcribed for purposes of appellate proceedings, which provides
    transparency with respect to the content of the discussions.

[77]

Finally, the trial was by judge and jury and there is no
    assertion that the trial judges brief comment about the merits of the Crowns
    case had any impact on the fairness or the conduct of the trial. Indeed, the
    appellant acknowledges that he is not alleging that the meeting resulted in any
    specific prejudice to the conduct of his defence.

[78]

I would dismiss this ground of appeal.


II.

SENTENCE APPEAL

(1)

Was the sentence fit
    and proper?

[79]

The appellant was convicted of armed robbery and eight related offences. 
    The Crown sought a sentence of six to eight years imprisonment, while the
    defence requested a sentence of four years, which is the statutory mandatory
    minimum for armed robbery.  The trial judge sentenced the appellant to a global
    sentence of six years, including five years for the armed robbery conviction.

[80]

The appellant argues that the trial judge erred in principle by
    imposing a sentence based on aggravating factors that were not properly treated
    as such, and by failing to give appropriate weight to the applicable mitigating
    factors.

[81]

In fixing the six-year sentence, the trial judge concluded that
    the appellant was a direct participant in the robbery and not merely the driver
    of the get-away vehicle.  The trial judge was not prepared to find that the
    appellant was pointing the gun or holding the knife; however, he did find that the
    appellant was present with the others who wielded these weapons.  The trial
    judge also found that the appellant was a direct participant in the planning of
    the robbery.  The trial judge was entitled to make these findings based on the
    evidence at the trial and committed no error in doing so.

[82]

The trial judge reviewed the pre-sentence report and the letters
    submitted on behalf of the appellant. He recognized the relevant aggravating
    and mitigating factors and correctly noted the operative sentencing principles
    with respect to sentencing for the use of a gun in a robbery.

[83]

The trial judge stated that the appellants failure to take
    responsibility for his actions goes a long way to negate the mitigating factor
    of the potential of rehabilitation.  The trial judge went on to say:

While not an aggravating factor
per se
I note that Mr.
    Dayes required a trial to be held. Of course that was entirely his right but I
    mention the lack of a guilty plea simply because a guilty plea might otherwise
    be a mitigating factor.

[84]

The appellant argues that the trial judge erred because he
    treated the appellants lack of remorse as an aggravating factor.  He contends
    that the absence of remorse merely deprives the accused of additional mitigation
    on that account.

[85]

I disagree that the trial judge incorrectly treated the
    appellants failure to take responsibility for his actions as an aggravating
    factor.  The trial judges reasons read as a whole illustrate that he did not
    erroneously increase the appellants punishment as a result of his failure to
    accept responsibility for his actions  he just did not mitigate the sentence
    on the basis of the appellants prospects for rehabilitation. There is nothing
    wrong with this approach.

[86]

Trial judges are afforded significant discretion in determining
    the quantum of sentence:
R. v. Ramage
, 2010 ONCA 488, 257 C.C.C. (3d)
    261.  Doherty J.A. explained the rationale for this deference in
Ramage
,
    at para. 70:

In the vast majority of cases, there is no single sentence that
    is clearly preferable to all others.  Instead, there is a range of reasonable
    options from which the trial judge must make his or her selection.  That
    selection is driven by the judge's evaluation of the sentence that best
    reflects his or her assessment of the combined effect of the many variables
    inevitably at play when imposing a sentence.

[87]

I see no justification for interfering with the trial judges balancing
    of the aggravating and mitigating factors in this case.  Five years for armed
    robbery is within the range and a global sentence of six years for all the
    offences that the appellant was convicted of is fit and proper.  Accordingly, I
    would grant leave to appeal but dismiss the appeal from sentence.

E.

Disposition

[88]

For the reasons set out above, I would dismiss appeal from
    conviction.  I would grant leave to appeal sentence and dismiss the sentence
    appeal.

Released:

OCT 11 2013

JL                                          H.S.
    LaForme J.A.

I agree
    John Laskin J.A.

I agree
    Gloria Epstein J.A.





[1]
The appellant was charged with: armed robbery, having his face masked with
    intent to commit an indictable offence, pointing a firearm, possession of a
    weapon, carrying a concealed weapon, possession of a firearm without a licence,
    threatening to cause serious bodily harm, accessory after the fact to robbery,
    failure to comply with a prohibition against the possession of a weapon,
    dangerous driving and occupying a vehicle with an unauthorized firearm.



[2]
On a
K.G.B.
application, a party seeks to have a prior inconsistent
    statement by a witness admitted for the truth of its contents:
R. v. K.G.B.
,
    [1993] 1 S.C.R. 740.


